TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 23, 2018



                                      NO. 03-18-00104-CR


                                Ex parte Eddie Thomas Chapa




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order denying habeas corpus relief entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order denying habeas corpus relief. Therefore, the Court affirms the trial

court’s order denying habeas corpus relief. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.